ACQUISITION OF LANDS — BY STATE CONSERVATION COMMISSION The lands acquired by the State Conservation Commission are now owned or under the control of the Oklahoma Tourism and Recreation Commission and the Oklahoma Tourism and Recreation Department as the successor agency to the Oklahoma Industrial Development and Park Commission.  The Attorney General's Office is in receipt of your opinion request wherein you ask the following question: "The State Board of Public Affairs would like to know what agency or department of the State of Oklahoma now owns and/or controls lands acquired by the State Conservation Commission?"' With reference to this specific question, Attorney General's Opinion No. 71-248, issued May 25, 1971, answers the question as to what agency or department of the State of Oklahoma owns and/or controls lands acquired by the State Conservation Commission as of the date of that Opinion.  It was the opinion of the Attorney General, after tracing the successors to the Conservation Commission of the State of Oklahoma through the Oklahoma Planning and Resources Board, that such lands were vested in the Oklahoma Industrial Development and Park Commission and the Oklahoma Industrial Development and Park Department as created by 74 Ohio St. 1101 [74-1101] — 74 Ohio St. 1120 [74-1120] (1970). Specifically the opinion found that (74 Ohio St. 1102 [74-1102] (1970)) of the Act provided that the Commission and Department shall be the successors to the Governor's Economic Development Commission, State Department of Commerce and Industry and the Oklahoma Planning and Resources Board.  In 1972 the Oklahoma Tourism and Recreation Act created the Oklahoma Tourism and Recreation Commission and the Oklahoma Tourism and Recreation Department. Title 74 Ohio St. 1801 [74-1801] (1974), et seq.  Section 74 Ohio St. 1802 [74-1802] of the Act stated: "There is hereby created the Oklahoma Tourism and Recreation Commission, hereinafter referred to as the 'Commission' and the Oklahoma Tourism and Recreation Department, hereinafter referred to as 'Department'. The Commission and the Department shall be successors to the Oklahoma Industrial Development and Park Commission and the Oklahoma Industrial Development Department insofar as their authority and duties relates to lodges, parks, recreation, special events and tourism. . . ." Likewise in 1972 the Oklahoma Industrial Development Commission was created as set forth in 74 Ohio St. 2001 [74-2001] (1974), et seq. Section 74 Ohio St. 2003 [74-2003] [74-2003] provides for the transfer of certain duties, authorities and obligations. Section 74 Ohio St. 2003 [74-2003] provides: "The Oklahoma Industrial Development and Park Commission and the Oklahoma Industrial Development and Park Department, insofar only as their authorities and duties relate to industrial, business and economic development and research into the industrial, business and economic development division and research division of the Oklahoma Industrial Development and Park Department, are hereby abolished, as of the effective date of this Act, and all equipment, files, phones, fixtures, furniture and supplies, and all duties, functions, authority and contractual obligations are hereby transferred to and vested in the Department herein created; . . ." It, therefore, must be determined whether the lands, formally acquired by the State Conservation Commission and vested in the Oklahoma Industrial Development and Park Department are properly under the jurisdiction of the Oklahoma Tourism and Recreation Commission and the Oklahoma Tourism and Recreation Department or whether the lands acquired are under the jurisdiction of the Oklahoma Industrial Development Commission and the Oklahoma Industrial Development Department.  The statutes creating the Department of Industrial Development (74 Ohio St. 2001 [74-2001] (1974), et seq.) do not grant the Department the authority to acquire or in any manner hold or deal in land; the Department performs a research and economic development function. The Department of Tourism and Recreation has the statutory authority to acquire and act in matters relating to real property. It is, therefore, clear that the Department of Tourism and Recreation would be the recipient of all property held by the Oklahoma Industrial Development and Park Department agency.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The lands acquired by the State Conservation Commission are now owned r under the control of the Oklahoma Tourism and Recreation Commission and the Oklahoma Tourism and Recreation Department as the successor agency to the Oklahoma Industrial Development and Park Commission.  (Donald B. Nevard)